DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
 
Election/Restrictions
Claims 4, 5, 7, 9 and 10 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 9, 2020.

Claim Rejections - 35 USC § 112
Claims 1 through 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase of “a single stranded wire of the second cable” (lines 16-17) raises a great deal of confusion. The phrase implies that the second cable only has one stranded wire. This contradicts an earlier phrase of “two cables each having a conductor with a central wire surrounded by a plurality of layers of stranded wires” (lines 1-3). The earlier phrase implies that the second cable has a plurality of stranded wires.  Also, it is unclear if any of the limitations after “in the event” (line 17) are part of the claim, or are required by the claim.  The phrase of “in the event” is not a positive recitation and can imply that there no such an event can occur or does not necessarily have to occur.

Claim Rejections - 35 USC § 103
Claims 1 through 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over London Publication GB 783,357 (hereinafter “GB’357”) in view of the teachings of Japanese Patent Publication JP 2012-22820 (hereinafter “JP’820”)1 and U.S. Patent 3,777,048 to Traut (hereinafter “Traut”).
Claim 1:  GB’357 discloses a method for creating a transition joint between two cables each having a conductor comprising a central wire (e.g. 5) surrounded by a plurality of layers of stranded wires (e.g. 3, 4) wound about the central wire, wherein the method comprises:
providing the two cables that are mass impregnated wherein the conductor of a first cable (e.g. 2, in Fig. 1) of the two cables is approximately equal in diameter to the conductor of a second cable (e.g. 1) of the two cables (Fig. 1);
removing, from terminal portions [e.g. end portions] of both of the first and second cables, protective layers (e.g. 6, 7) surrounding the conductors by cutting back in a central region of the cables (p. 2, lines 82-86);
unwinding and pulling back in an upstream direction the plurality of layers of  stranded wires (e.g. 3, 4) of the first and second cables, thereby exposing ends of the central wires of the first and second cables (Fig. 4, p. 2, lines 85-90); and
thermally joining a connection piece (e.g. 8, 9) between the ends of the central wires of the first and second cables (via brazed joints 14, in Fig. 5 and 16 in Fig. 6, p. 2, lines 104-124); and
rewinding and thermally joining the stranded wires of the plurality of layers of the first cable to the stranded wires of corresponding layers of the second cable (e.g. at 14 and 16), thus forming a flexible transition joint (Fig. 6, p. 2, lines 93-131).
GB’357 explains that the stranded wires (3, 4) of each of the first and second cables is formed by winding the stranded wires in a left hand lay and a right hand lay (p. 2, lines 20-26).  Thus, when pulling back the layers of the stranded wires (e.g. in 4), unwinding occurs from reversing the right and left had lays.  Moreover, the connection piece and the stranded wires are “thermally” joined by brazing.
Claim 3:  GB’357 further discloses that the plurality of layers of the stranded wires are wound in tandem in a spiral (e.g. right hand lay and left hand lay) about their respective central wires, with a horizontal distance (e.g. opening between cables in Fig. 4) required for a strand to pass through the same circumferential position defining a lay length of the layer, the method further comprising:
rewinding a first layer of strands (e.g. 3) of the first cable (1) and cutting (trimming) the strands such that ends of the strands lay atop the connection piece in a row (e.g. at right side 14 in Fig. 5) corresponding to the lay length;
rewinding a first layer of strands (e.g. 3) of the second cable (2) and cutting (trimming) the strands such that ends of the strands lay adjacent corresponding ends (e.g. at left side 14) of the strands from the first cable (p. 2, lines 105-125);
thermally joining the ends of the strands (e.g. brazing); and
performing rewinding and thermally joining for remaining layers (e.g. 4 for 1, 4 for 2) of the cables (e.g. Fig. 6).
GB’357 discloses substantially all of the limitations of the claimed manufacturing method except that:
1)  the first and second mass impregnated cables are High Voltage DC;
2)  the conductor of the first cable has a smaller diameter than the second cable;
3)  as part of the rewinding and thermally joining, each stranded wire of the first cable is joined to a single stranded wire [of a plurality of wires] of the second cable, wherein one of the cables comprises more strands that a corresponding layer from the other cable, such that two strands of the one cable are joined to a single strand of the other cable a sufficient number of times to account for the difference in total strands; and
4)  patching any insulating or protective layers about the transition joint.
JP’820 discloses analogous art in making a flexible transition joint between two cables including a first cable (e.g. 30, in Fig. 7a) with a conductor (e.g. 30a) and a second cable (e.g. 10) with a conductor (e.g. 10).  The method includes thermally joining [welding] a connection piece (e.g. 201, in Fig. 7a) between ends of central wires of the first and second cables as the conductor (e.g. 30a) of the first cable is of a smaller diameter than the conductor (e.g. 10a) of the second cable (e.g. ¶¶ [0065] to [0066]).  JP’820 further discloses that as part of the rewinding and thermally joining, additional details include that each stranded wire (e.g. 31 to 35) of the first cable is joined to a single stranded wire [e.g. anyone selected from 11 to 16] of the second cable, wherein one of the cables (e.g. 10) comprises more strands (e.g. 6 strands of 11 to 16) that a corresponding layer (e.g. 5 strands of 31 to 35) from the other cable (e.g. 30), such that two strands (e.g. 15, 16) of the one cable are joined to a single strand (e.g. 35, at joint 86) of the other cable a sufficient number of times at each joint [e.g. corresponding joints 85, 84, 83, etc.] to account for the difference in total strands (e.g. ¶¶ [0072] to [0073]).  The benefit of these details in thermally joining taught by JP’820 is that it improves the breaking strength of the connection piece (e.g. ¶ [0074]).
Claim 2:  JP’820 further discloses that the central wire of the conductor (e.g. 30a) of the first cable is of smaller diameter than the central wire of the conductor (e.g. 10a) of the second cable, and wherein the connection piece (201) is conical [due to the collective shape of all of the joints 81 to 86, in Fig. 7a].
The modification of GB’357 can be done by increasing the number of strands and the diameter size of the conductor of the second cable, as well as including the thermally joining details, based on the teachings of JP’820, to create an art-recognized equivalent transition joint between two cables.  Such a modification to GB’357 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to improve breaking strength of the connection piece between the first and second cables, as taught by JP’820.
Traut discloses analogous art in making a flexible transition joint between two cables including a first cable (e.g. 11, in Fig. 1) and a second cable (e.g. 10).  The manufacturing method of Traut includes patching insulating or protective layers (e.g. 22, 23) about the transition joint to protect, shield and insulate the transition joint (e.g. col. 6, lines 34-42 and col. 7, lines 11-18).  Traut further discloses that such an art-recognized equivalent transition joint can be used with cables that are utilized in High Voltage DC applications (e.g. col. 1, lines 5+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of GB’357 by adding  the step and materials involved with patching over the transition joint, as taught by the method of Traut, to protect, shield and insulate the transition joint.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second cables of GB’357 can be considered as High Voltage DC Mass Impregnated Cables, based on the teachings of Traut that such cables can be used in high voltage applications for equivalent transition joints.

Response to Arguments
Applicants’ arguments filed as part of the submission [pages 5 to 8] have been fully considered, but have not been deemed to be found as persuasive. 
In terms of the conductor of the first cable having a smaller diameter than the conductor of the second cable (lines 5-6 of Claim 1), as well as the details of thermally joining and rewinding, e.g. “such that each stranded wire…for the difference in total strands” (lines 15-21 of Claim 1), these features have been addressed in the above rejection with respect to JP’820.  Furthermore, any reference to WO’860 is no longer applicable since WO’860 is not applied in any of the above rejections. As to the feature of the cables being a High Voltage DC Mass Impregnated Cable, Traut discloses such a feature.
In summary, the combination of GB’357 with JP’820 and Traut, as applied to Claims 1 through 3, meet all of these limitations for the reason expressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                  


    
        
            
    

    
        1 The interpretation of JP’820 has been taken from a Machine Language Translation (in English), a copy of which has been attached to this office action.